Citation Nr: 1206874	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  07-01 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for sleep apnea, both on a direct basis and as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel
INTRODUCTION

The Veteran has a period of unverified active service from February 1965 to February 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

A Travel Board hearing was held on November 3, 2011, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain the Veteran's complete claims file and to obtain a clarifying medical opinion.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran claims that he is entitled to service connection for sleep apnea, either on the basis that it is directly related to active service or on the basis that it is related to his service-connected diabetes mellitus and/or his service-connected PTSD.

In conjunction with his claim, the RO afforded the Veteran a VA examination in October 2008.  The report of that examination notes that the Veteran currently uses a C-PAP machine for his sleep apnea.  He was first diagnosed with type II diabetes in 2003.  He continues to have morbid obesity with a weight fluctuating around 300 pounds.  The examiner pointed out that there is no known association between the development of PTSD and diabetes mellitus with the subsequent development of sleep apnea.  The only connection the examiner is aware of between type II diabetes and sleep apnea is that they are both typically seen in people who are significantly overweight.  The examiner concluded that the Veteran's sleep apnea is not caused by or a result of either his diabetes mellitus type II or his PTSD.

The Board finds that this VA examination is incomplete.  Notably, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

In this case, the VA examiner did not provide an opinion as to whether the Veteran's sleep apnea is aggravated by his service-connected diabetes mellitus and/or his PTSD.  Therefore, a remand is necessary to accomplish this.

Furthermore, the Board notes that when this claim was certified to the Board, it was certified in a temporary claims file, which contains the appropriate notification letters for this issue on appeal, the appropriate rating decision, notice of disagreement, statement of the case, substantive appeal, supplemental statements of the case, and transcript of the Travel Board hearing.  However, the Veteran's service treatment records, his DD-214, and presumably years of medical records and other correspondence are missing from this temporary file.  As the Veteran is claiming service connection for sleep apnea on a direct basis as well as on a secondary basis, the Board must have the complete record before it in order to properly adjudicate the claim.  Therefore, while the claim is being remanded, the temporary folder should be associated with the entire claims folder (which is apparently currently associated with another issue appealed by the Veteran that was recently remanded by another Veterans Law Judge), and the entire complete claims file should be returned to the Board once all appropriate development has been completed for this issue.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Associate the temporary claims file with the Veteran's main claims file so that the entire record is together in one unified claims file.

2.  Return the complete claims file, to include a copy of this remand, to the October 2008 VA examiner.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's sleep apnea is aggravated by (permanently worsened beyond normal progression of the disorder) either or both the service-connected diabetes mellitus and PTSD.  If the examiner finds that the sleep apnea is aggravated by either or both the service-connected diabetes mellitus and PTSD, the examiner should quantify the degree of aggravation if possible.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

If the October 2008 VA examiner is unavailable, another qualified examiner shall be requested to provide the above opinions.  Should a new examination be required, one should be scheduled.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


